DETAILED ACTION
Claim(s) 1-5, 7-13, and 15-18 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 17, and 18,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (USPGPub No. 2015/0312074) in view of Xu (US 20130272281 A1)

In regards to claim(s) 1, 17, and 18, Zhu (USPGPub No. 2015/0312074) teaches a wireless communication apparatus comprising: a communication section configured to perform wireless communication; and a control section configured to select a setting for transmission control or reception control by the communication section based on whether the wireless communication is non-orthogonal multiple access or orthogonal multiple access,  ([Par. 29 – Par. 31] teaches a communication section, transmitter circuit, that performs wireless communication and a control section, transmitter circuit receives protocol instruction that controls the transmitter and/or control signals sent to UEs, to select a setting to be used for transmission control or reception control in accordance with whether the wireless communication is NOMA or OMA, “[0029] Transmitter circuit 130 is configured to couple to at least one antenna. Transmitter circuit 130 receives the protocol instruction that indicates the OMA transmission or the NOMA transmission, and transmits a first data signal and a first control signal associated with a first UE (UE1), and a second data signal and a second control signal associated with a second UE (UE2) in either OMA or NOMA, although, as discussed herein, the content and/or manner of transmission may vary between OMA and NOMA…[0031]…Also in response to the protocol instruction indicating NOMA operation, the first control signal and the second control signal indicate the first and second data signals are transmitted via NOMA (either explicitly (e.g., by including an indicator (e.g., a bit, etc.) that specifies that the first and second data signals are transmitted via NOMA) or implicitly (e.g., by including or omitting information such that a receiving UE (e.g., UE1 or UE2) can determine from the inclusion or omission that the first and second data signals are transmitted via NOMA)).”).
While Zhu does teach wherein the setting for a MCS level (See Zhu [Par. 46])
Zhu differs from claim 1, in that Zhu does not explicitly wherein the setting includes a setting associated with transport block size. In other prior art such as Xu (No. US 20130272281 A1) teaches where a setting for transmission/reception control associated with a transport block size (“TB size”) includes a MCS level of the UE (“[0057] Furthermore after the TTI bundling scheduling mechanism is determined, it is necessary for the network side to determine specific Physical Resource Block (FRB) resource allocation information, e.g., to determine a Transport Block (TB) size. As specified in the LTE standard, the TB size is determined by referring to a table defined in the standard as per the number of allocated PRBs and a current MCS level of the UE. Thus the TB size will be determined by firstly determining the current MCS level of the UE and the number of PRB resources allocated for the UE.”).
Thus based upon the teachings of Xu in would have been obvious one of ordinary skill in the art before the time of filing to further modify Zhu to arrive at wherein the setting includes a setting associated with transport block size, as it was known in the art at the time of filing that a MCS level is associated with transport block size. 

In regards to claim 2, Zhu teaches the wireless communication apparatus according to claim 1, wherein the control section is further configured to select as the setting, a setting regarding a parameter to be used for the transmission control or the reception control (“[0032] The first control signal and the second control signal can include sufficient information (e.g., via explicit or implicit indication) for the first UE and the second UE to decode, respectively, the first data signal and the second data signal, as discussed in greater detail herein…)…[0033]… response to a determination that the receiver type of the second UE is a maximum likelihood receiver type, the second control signal can indicate the power scaling factor of the second data signal and a modulation order (or MCS) of the first data signal…[0035] For example, if the first UE employs symbol level IC as its interference cancellation level, the first control signal can indicate a modulation order of the second data signal (e.g, as determined by processor 120).”).

In regards to claim 3, Zhu teaches the wireless communication apparatus according to claim 2, wherein the control section select is further configured to select as the setting, a setting regarding the parameter in downlink control information (“[0029]… the first control signal and the second control signal can be transmitted as Downlink Control Information (DCI) messages via a Physical Downlink Control Channel (PDCCH)..”).

In regards to claim 4, Zhu teaches the wireless communication apparatus according to claim 3, wherein the control section is further configured to select, as the setting, setting regarding allocation of resources in the downlink control information (“[0033]…In response to the MCS for the second data signal including amplitude modulation or amplitude-shift keying (e.g., 16QAM, 64QAM, 256QAM, etc.), 

In regards to claim 5, Zhu teaches the wireless communication apparatus according to claim 3, wherein the control section is further configured to select, as the setting, setting regarding a flag, in the downlink control information, and the flag indicates that the wireless communication is non-orthogonal multiple access or orthogonal multiple access(…[0031]…Also in response to the protocol instruction indicating NOMA operation, the first control signal and the second control signal indicate the first and second data signals are transmitted via NOMA (either explicitly (e.g., by including an indicator (e.g., a bit, etc.) that specifies that the first and second data signals are transmitted via NOMA) or implicitly (e.g., by including or omitting information such that a receiving UE (e.g., UE1 or UE2) can determine from the inclusion or omission that the first and second data signals are transmitted via NOMA).

In regards to claim 7, Zhu teaches the wireless communication apparatus according to claim 1, wherein, based on the wireless communication is the non-orthogonal multiple access, the control section is further configured to add the the setting regarding the transport block size in a case where the wireless communication is for the non-orthogonal multiple access (“[0078] In LTE since Rel-8, if UE1 is configured with transmission mode 1/2/7, DCI format 1 is used to indicate single transport block transmission. In order to support a UE1 with a codeword IC receiver in NOMA transmission, the simplest way is to use DCI 2.times. for UE1, which can indicate two transport block transmission. For example...”)..

In regards to claim 8, Zhu teaches the wireless communication apparatus according to claim 1, wherein the control section is further configured to select as the setting, a setting regarding a transmission scheme in the wireless communication ([“[0075] NOMA can be applied to existing transmission schemes defined in the LTE specification, including spatial multiplexing and transmit diversity...”).

In regards to clam 9, Zhu teaches the wireless communication apparatus according to claim 8, wherein, based on the wireless communication is the non-orthogonal multiple access, the control section is further configured to select, as the setting, a transmission scheme without prior approval by an apparatus that is a partner of the wireless communication (“[0029]…Transmitter circuit 130 receives the protocol instruction that indicates the OMA transmission or the NOMA transmission, and transmits a first data signal and a first control signal associated with a first UE (UE1), and a second data signal and a second control signal associated with a second UE (UE2) in either OMA or NOMA… [0031] In response to the protocol instruction indicating NOMA operation, the transmitter circuit 130 can power multiplex the first and second data signals via NOMA as discussed in greater detail herein (e.g., with the first data signal having a transmit power scaling factor p.sub.1 and the second data signal having a transmit power scaling factor p.sub.2, wherein p.sub.1+p.sub.2=1 and p.sub.1<p.sub.2 (the second data signal is allocated a higher transmit power because the second UE has a lower channel gain)). Also in response to the protocol instruction indicating NOMA operation, the first control signal and the second control signal indicate the first and second data signals are transmitted via NOMA (either explicitly (e.g., by including an indicator (e.g., a bit, etc.) that specifies that the first and second data signals are transmitted via NOMA) or implicitly (e.g., by including or omitting information such that a receiving UE (e.g., UE1 or UE2) can determine from the inclusion or omission that the first and second data signals are transmitted via NOMA)).”).

In regards to claim 10, Zhu teaches the wireless communication apparatus according to claim 8, wherein the control section is further configured to select, as the setting, a setting regarding a transmission unit in the wireless communication (“[0078] In LTE since Rel-8, if UE1 is configured with transmission mode 1/2/7, DCI format 1 is used to indicate single transport block transmission. In order to support a UE1 with a codeword IC receiver in NOMA transmission, the simplest way is to use DCI 2.times. for UE1, which can indicate two transport block transmission. For example...”).

In regards to claim 11, Zhu teaches the wireless communication apparatus according to claim 10, wherein, based on  the wireless communication is the non-orthogonal multiple access, the control section is further configured to select a transmission scheme in which the transmission unit in the wireless communication is a transport block unit (“[0078] In LTE since Rel-8, if UE1 is configured with transmission mode 1/2/7, DCI format 1 is used to indicate single transport block transmission. In order to support a UE1 with a codeword IC receiver in NOMA transmission, the simplest way is to use DCI 2.times. for UE1, which can indicate two transport block transmission. For example...”).

In regards to claim 12, Zhu teaches the wireless communication apparatus according to claim 1, wherein the control section is further configured to select, as the setting, a setting regarding a resource for the transmission control or the reception control (“[0033]…In response to the MCS for the second data signal including amplitude modulation or amplitude-shift keying (e.g., 16QAM, 64QAM, 256QAM, etc.), the second control signal can indicate (e.g., explicitly or implicitly, as with all indicating discussed herein) the power scaling factor of the second data signal.).

Claim(s) 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of in view of Xu (US 20130272281 A1) in view of Matsuda (EP 3 641 170).

In regards to claim 13, Zhu is silent on the wireless communication apparatus according to claim 12, wherein the control section notifies an apparatus that is a partner of the wireless communication of a resource set to be used for the non-orthogonal multiple access or the orthogonal multiple access in the wireless communication in advance.
Despite these differences similar features have been seen in other prior art involving selecting between multiple access technologies. Matsuda teaches a grant-based notification feature wherein a control section notifies an apparatus that is a partner of the wireless communication of a resource set to be used for the NOMA or OMA in the wireless communication in advance, “[0163] This working example involves switching to NOMA transmission or OMA transmission depending on the time and frequency resources granted by base station apparatus 1….”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Zhu in light of teachings of Matsuda to arrive at wherein the control section notifies an apparatus that is a partner of the wireless communication of a resource set to be used for the non-orthogonal multiple access or the orthogonal multiple access in the wireless communication in advance, in order to provide a benefit of alternative/additional means of indicating NOMA/OMA selection.





In regards to claim 15, Zhu is silent on the wireless communication apparatus according to claim 1, wherein the control section is further configured to determine whether or not to perform the non-orthogonal multiple access from a resource set having been successfully received.
Despite these differences similar features have been seen in other prior art involving selecting between multiple access technologies. Matsuda (EP 3 641 170) for example teaches on [Page 19, Col. 35, [Par. 160-Par. 162] control to determine whether or not to perform NOMA on the basis of a result of a blind decoding of a CORESET being successful, which indicates successful reception of a DCI, “…The terminal apparatus 2 performs blind decoding of the DCI to determine whether DCI is addressed to the own apparatus…In a case where the checked CRC turns out to be correct following blind decoding, the terminal apparatus 2 determines that the DCI is addressed to the own apparatus,. At this time, the terminal apparatus 2 determines on switching to either NOMA transmission or OMA transmission depending on whether the received DCI belongs to the search space for NOMA or to the search for OMA…[0162] The notification may be associated with the COESET. One CORESET includes one or multiple search spaces…For example, in a case where there are two associated COESETs #0 and #1, CORESET #0 may be associated with NOMA transmission and CORESET#1 with OMA transmission”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Zhu in light of teachings of Matsuda to arrive at wherein the control section determines whether or not to perform the non-orthogonal multiple access from a resource set having been successfully received, in order to provide a benefit of alternative/additional means of indicating NOMA/OMA selection.



In regards to claim 16, Zhu is silent on the wireless communication apparatus according to claim 1, wherein the control section is further configured to determine whether or not to perform the non-orthogonal multiple access based on aa result of blind decoding on a search space.
Despite these differences similar features have been seen in other prior art involving selecting between multiple access technologies. Matsuda (EP 3 641 170) for example teaches on [Page 19, Col. 35, Par. 160- Par. 162] control to determine whether or not to perform NOMA on the basis of a result of a blind decoding of a search space, “…The terminal apparatus 2 performs blind decoding of the DCI to determine whether DCI is addressed to the own apparatus…In a case where the checked CRC turns out to be correct following blind decoding, the terminal apparatus 2 determines that the DCI is addressed to the own apparatus,. At this time, the terminal apparatus 2 determines on switching to either NOMA transmission or OMA transmission depending on whether the received DCI belongs to the search space for NOMA or to the search for OMA..”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Zhu in light of teachings of Matsuda to arrive at wherein the control section determines whether or not to perform the non-orthogonal multiple access on a basis of a result of blind decoding on a search space in order to provide a benefit of alternative/additional means of indicating NOMA/OMA selection.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476